Grant, J.
This suit was instituted by Martha Ross. Upon her death the plaintiff, her executor, was duly admitted to prosecute the suit.
The declaration alleges that her claim for damages was presented to the common council for audit and allowance, and was rejected. Upon the trial this claim made by Mrs. Ross to the common council was introduced in evidence by the plaintiff. It stated that “she has decided to limit her claim to the sum of $2,000 on the basis of a prompt adjustment, but* without prejudice to her rights in the event of a suit.” During the trial, negotiations were entered upon for a settlement, and the trial was postponed, for that purpose. The negotiations, however, failed.
Counsel for the defendant, in his argument to the jury, said that they should not allow larger damages than she herself demanded. Counsel for the plaintiff, in his closing argument, said: “Why, gentlemen of the^jury, the city counselor himself has recommended to the council that a larger sum than this -be paid.” This statement was objected and excepted to, and the circuit judge made no comment to the jury upon it. There was no evidence in the case upon which to base such a statement, and it could hardly fail to prejudice the jury.
For this error the case must be reversed, and a new trial ordered.
The other Justices concurred.